MEMORANDUM **
Anayeliy Galvan, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) decision denying her application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo questions of law, Rosales-Rosales v. Ashcroft, 347 F.3d 714, 717 (9th Cir.2003), and we grant the petition for review.
The agency erred as a matter of law in basing its moral character determination on two 1995 convictions. Because the IJ issued his decision in 2004, and because the final agency decision was issued in 2006 when the BIA summarily affirmed, the 1995 convictions were not relevant to Galvan’s moral character. See Matter of Ortega-Cabrera, 23 I. & N. Dec. 793, 797-98 (BIA 2005) (“[C]ommission of a disqualifying act beyond the 10-year period looking backward from the date of the final administrative decision will not render an alien ineligible for relief on grounds of moral character.”). Accordingly, we remand for further proceedings. See generally INS v. Ventura, 537 U.S. 12, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.